DETAILED ACTION
This final Office action is responsive to Applicant’s amendment filed November 17, 2022. Claims 2, 7, 9, 14, 16, and 20 are canceled. Claims 1, 8, and 15 have been amended. Claims 1, 3-6, 8, 10-13, 15, and 17-19 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed November 17, 2022 have been considered but they are not fully persuasive.
Regarding the rejection under 35 U.S.C. § 101, Applicant submits that “the present Application demonstrates a distinct technical advantage in the practical field of oil and gas industry, and is not directed to an abstract idea.” (Page 12 of Applicant’s response) The Examiner points out that the oil and gas industry is merely a field of use to which the abstract ideas are generally linked. Applicant cites paragraph 6 of the Specification in support of this argument; however, this paragraph largely discusses a reduction of risk, which has been identified as an abstract idea. The claims only generally use automation at a high level to implement performance of steps that define the abstract ideas. There are no specific details in the claims that present a technical solution to a technical problem within the scope of the claims. The Examiner points out that the claims have been identified as presenting details of both mental processes and organizing human activity (in the rejection). The fact that safety is analyzed in a refining operation or petrochemical operation does not preclude a human user from performing the analysis or the fact that risk is being evaluated in a business environment. These limitations present additional details of the identified abstract ideas. As explained in the rejection, the claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment.  The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract ideas.
In response to Applicant’s arguments on page 13 of Applicant’s reply, the word “automatically” does not necessarily invoke specific technology. It could simply require that one action be triggered by another, for example. A human could perform a function “automatically.” Regarding the limitation “automatically displaying, on a user interface, a 3D asset visualization (3DAV) system that comprises the status information of the fire pumps and H2S system with color coding,” no details specific to how displaying is performed from a technical perspective are claimed. Aside from the claimed displaying on a user interface with a 3D asset visualization (3DAV) system (which implies some general link to technology, at best), a human could convey multiple dimensions of an asset using paper and writing implements of multiple colors. Displaying information via the user interface, as claimed, is deemed to be insignificant, extra-solution activity, as explained in the rejection.
On page 15 of Applicant’s response, Applicant submits that “the claims recite an innovative way to improve safety control in a refining operation or a petrochemical operation. Therefore, the claims provide ‘an inventive concept’ and are directed to eligible subject matter.” Again, barring specific technical/technological details presenting a technical/technological improvement to a technical/technological problem within the scope of the claims, “improv[ing] safety control in a refining operation or a petrochemical operation” is not necessarily an improvement in technology. Such details (e.g., of a specific technical solution to a technical problem) are lacking in the claims. The rejection is maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-6, 8, 10-13, 15, and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claims fall within at least one of the four categories of patent eligible subject matter. The claimed invention is directed to maintaining a safe operating work space by performing risk-based and root cause analysis and determining appropriate actions to be taken (abstract) without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Process (claims 1, 3-6), Article of Manufacture (claims 8, 10-13), Apparatus (claims 15, 17-19)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite:
receiving information related to safety and operation of a harsh environment operation (being a refining operation or a petrochemical operation); 
analyzing the received information, including integrating the information received, performing a risk-based and root cause analysis and including determining that a status of safety barriers has changed and determining that a number of high-risk work permits exceeds allowable limits; 
determining, based on the analyzing, actions to be performed, the actions being related to safety of the harsh environment operation (including in response to contributing parameters including an asset remaining life); 
wherein the actions include:
automatically generating an overall maintenance plan to allow selection of an optimum time to schedule and reschedule tasks;
automatically generating an operation risk management schedule;
automatically notifying maintenance personnel to perform corrective actions; and
automatically notifying a responder of initiate emergency responses;
implementing the actions to be performed including, in response to determining that a status of safety barriers has changed, automatically confiscating work permits and, in response to determining that a number of high-risk work permits exceeds allowable limits, notifying selected users; 
in response to determining that the status of the safety barriers has changed, automatically quantifying a particular risk; 
automatically retrieving, from fire pumps and Hydrogen Sulfide (H2S) systems, status information of the fire pumps and H2S systems;
implementing dynamic targets for modifying operation windows of equipment of the plurality of non-integrated systems based on changes in operating conditions of the harsh environmental operation, including dynamically increasing a frequency of inspections of the equipment; and
performing inspection of the equipment according to the increased frequency; and details thereof. 
These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). Gathering information, making observations, and making decisions are examples of mental processes. The claims monitor a work environment for risk events that require intervention, which speaks to the abstract idea of organizing human activity. Performing the actions is part of the risk abatement process, which also falls under organizing human activity. The claims also present specific actions, including notifying users/personnel, as needed, which is an example of instructing humans (i.e., organizing human activity). Other actions, including confiscating work permits when a status of safety barriers changes, are indicative of mental processes and organizing human activity since they are actions that may be largely evaluated in the mind of a human user and/or they may be implemented using instructions targeted to a human user. Increasing a frequency of inspection is a business decision and may also be an instruction to a human user (i.e., a mental process and organizing human activity). Automatically retrieving, from fire pumps and Hydrogen Sulfide (H2S) systems, status information of the fire pumps and H2S systems and displaying a 3D asset visualization that comprises the status information of the fire pumps and H2S system with color coding can be performed by a human with the use of paper and writing implements of varying colors. The word “automatically” does not necessarily require use of a computer or machine and the word “automatically” does not necessarily invoke specific technology. It could simply require that one action be triggered by another, for example. A human could perform a function “automatically.” Performing inspection of the equipment according to the increased frequency is something that could be performed by a human, thus exemplifying a mental process, and instructions regarding the frequency could be provided to the human to perform the inspection, thereby exemplifying the abstract idea of organizing human activity.
The dependent claims further present details of the abstract ideas.
2A – Prong 2: Integrated into a Practical Application?
No – All claims include a safe operating work space integration system (SOWSIS) and a plurality of non-integrated systems. The process claims recite that the method is “computer-implemented” in the preamble. The article of manufacture claims further include a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform the operations. The apparatus claims further include one or more processors and a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors, the programming instructions instructing the one or more processors to perform the operations. The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment.  The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s).  Simply implementing the abstract idea(s) on a general purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general purpose processing elements and other generic components (Spec: ¶¶ 43, 84-99).  The claims also generally receive (e.g., receive information, generally integrate information, retrieve status information of the fire pumps and H2S systems), store, and/or output (e.g., send notifications related to, display) data, which are examples of insignificant extra-solution activity. Notification by email is also a general link to technology. The fact that statuses of fire pumps and Hydrogen Sulfide (H2S) systems are automatically displayed on a user interface with color coding in a 3D asset visualization (3DAV) system, at best, exemplifies a general link to technology (since a human could also convey information in a multi-dimensional format).
The limitation “wherein the SOWSIS integrates actions by board operators, foremen, maintenance workers, field operators, safety engineers, safety compliance groups, and management personnel, and wherein the SOWSIS integrates multiple systems including a plant maintenance system, a decision support and visualization handheld monitoring system, a data acquisition and historization system, an e-permit system, an operation risk management system, a three-dimensional asset virtualization system, a maintenance and test and inspect scheduling system, a decision support and visualization system, and a decision support and visualization system messaging service” sets forth an environment in which human users generally use and/or interact with automated tools to implement the invention at a high level of generality. 
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


Allowable Subject Matter
Claims 1, 3-6, 8, 10-13, 15, and 17-19 are allowed over the prior art. Barak et al. (US 2020/0193341) in view of Wenzlau et al. (US 2005/0055233) in view of Wang et al. “Research and Application of Risk and Condition Based Maintenance Task Optimization Technology in an Oil Transfer Station.” Journal of Loss Prevention in the Process Industries 25 (2012) 1018-1027) in view of Knegtering et al. (“The Safety Barometer: How Safe is My Plant Today? Is Instantaneously Measuring Safety Level Utopia or Realizable?” Journal of Loss Prevention in the Process Industries 26 (2013) 821-829) address most of the claim limitations, as set forth in the final Office action dated February 17, 2022 (e.g., see the rejections of claims 1 and 7). Furthermore, while Wang calculates reliability based on part information, including remaining life (Wang: p. 1023, 2nd  column: Section 2.2.3.2), Wang does not explicitly correlate this calculation with a determination that a status of safety barriers has changed and automatically confiscate work permits. Additionally, Barak, Wenzlau, Wang, and Knegtering fail to explicitly disclose color coding in a 3D asset visualization (3DAV) system for statuses of the fire pumps and Hydrogen Sulfide (H2S) systems. Gottschalk et al. (US 2015/0327010) discloses that equipment and device status may be indicated by color in a 3-D visualization (¶¶ 35, 100, 124, 154, 171, 192). While the prior art references collectively teach and/or suggest the various general claimed concepts, as discussed above, one of ordinary skill in the art would not have been motivated to combine all of these references to implement all of the specific details, as recited and integrated in the claims, before Applicant’s effective filing date. Therefore, 1, 3-6, 8, 10-13, 15, and 17-19 are deemed to be allowable over the prior art of record.
Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hill et al. (CA 2663301 A1) – Discusses the use of 3D imaging to create a representation of a facility and also facilitates isolation of facility components in the case of an emergency.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683